     Case 1:19-cv-01631-AWI-JLT Document 17 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    URIEL GARCIA,                                     Case No. 1:19-cv-01631-AWI-JLT (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13           v.                                         ACTION FOR FAILURE TO STATE A
                                                        CLAIM
14    POWELL, et al.,
                                                        (Doc. Nos. 13, 15)
15                       Defendants.
16

17

18          Plaintiff Uriel Garcia is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States magistrate

20   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

21          On January 4, 2021, the assigned magistrate judge filed findings and recommendations,

22   recommending that this action be dismissed for failure to state a claim on which relief can be

23   granted. Doc. No. 15. The magistrate judge found that the allegations in Plaintiff’s complaint

24   fail to show that the defendants were deliberately indifferent to his serious medical needs. Id. at

25   5–7. The magistrate judge further found that the allegations failed to show that the actions of

26   Defendants Powell, Godwin, and Hurtado caused the injuries of which Plaintiff complains. Id. at

27   5–6. The findings and recommendations were served on Plaintiff and provided that objections

28   thereto were to be filed within twenty-one days. Id. at 7. Plaintiff filed timely objections on
     Case 1:19-cv-01631-AWI-JLT Document 17 Filed 02/08/21 Page 2 of 2


 1   February 1, 2021. Doc. No. 16.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 4   objections, the Court concludes that the findings and recommendations are supported by the

 5   record and proper analysis. Plaintiff’s objections do not meaningfully dispute the magistrate

 6   judge’s findings that his factual allegations fail to establish a claim of deliberate indifference

 7   under the Eighth Amendment. As the magistrate judge noted, these findings do not preclude

 8   Plaintiff from pursuing a state-law claim of negligence in state court. Doc. No. 15 at 6 n.2.

 9          Accordingly, IT IS HEREBY ORDERED that:
10          1.      The findings and recommendations issued on January 4, 2021 (Doc. No. 15), are

11                  ADOPTED in full;

12          2.      This action is DISMISSED for failure to state a cognizable federal claim;

13          3.      Plaintiff’s motion for a preliminary injunction (Doc. No. 13) is DENIED as moot;

14                  and

15          4.      The Clerk of the Court is directed to CLOSE this case.

16
     IT IS SO ORDERED.
17

18   Dated: February 8, 2021
                                                   SENIOR DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28

                                                         2
